Citation Nr: 9928200	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to a rating greater than 10 percent for chronic 
low back strain.

Entitlement to a rating greater than 10 percent for chronic 
cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The appellant had approximately 20 years of active military 
service, retiring in February 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other actions, granted 
service connection for a low back strain and cervical strain, 
each of which was rated as noncompensably disabling, 
effective March 1, 1994.  As herein pertinent, the veteran 
appealed for higher ratings for low back strain and cervical 
strain.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has recharacterized the 
issues of increased rating on appeal as shown on the 
preceding page.

A hearing was held before an RO hearing officer in May 1995.  
A transcript of the hearing is of record.  

The Board remanded the case to the RO in June 1997 for 
additional development of the evidence.  While the case was 
on remand, the RO entered a rating decision in October 1998, 
which, in pertinent part, assigned a 10 percent rating for 
chronic cervical strain and a 10 percent rating for chronic 
low back strain, both ratings retroactive to March 1, 1994.  
The development requested on remand was completed, and the 
case was returned to the Board for continuation of appellate 
review.  

The Board further notes that the veteran's representative has 
raised additional claims, including claims for increased 
ratings for residuals of leg fracture and for tension 
headaches and entitlement to a total rating due to individual 
unemployability.  A claim for service connection for a 
bilateral elbow disorder (previously denied by the Board in 
June 1997) was also raised.  These issues have not been 
developed for appellate review and will not be addressed 
herein.  They are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Chronic low back strain, with associated degenerative 
changes of the lumbar spine, is manifested primarily by pain 
causing impairment of function, consistent with moderate 
limitation of motion of the lumbar spine; there is no spasm 
of the lumbar musculature or loss of lateral spine motion or 
loss of lower extremity sensory or motor function.

2.  Cervical strain, with associated degenerative changes of 
the cervical spine, is manifested by no more than slight 
limitation of motion of the cervical spine; pain does not 
significantly limit range of motion of the cervical spine; 
there is no loss of upper extremity sensory or motor 
function. 


CONCLUSIONS OF LAW

1.  A 20 percent rating for chronic low back strain is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5292, 5293, 5295 (1998).

2.  A rating in excess of 10 percent for chronic cervical 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5290, 5293 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran experienced 
recurrent episodes of low back pain.  He reported radiation 
of pain to the buttocks and legs, particularly the left lower 
extremity.  In July 1980, he stated that he had been running 
and twisted his back; he also indicated that he had sustained 
back injury two years before while lifting.  On several 
examinations, the veteran voiced complaints of pain with 
range of motion of the lumbar spine.  Additionally, in March 
1985, he stated that he had been involved in an automobile 
accident and complained of pain on the right side of the 
neck.  The assessment was cervical strain.  In October 1990, 
it was reported that the veteran had attended a program to 
learn self-treatment and management of chronic back pain.  An 
August 1993 treatment entry reflects a complaint of a pinched 
nerve in the neck, and the assessment was cervical 
radiculopathy.  During 1993, there were multiple appointments 
for physical therapy for complaints of neck pain and arm 
pain.  

A VA orthopedic examination was performed in May 1994.  The 
veteran related that he had experienced intermittent pains in 
his back and neck for the past 15 years.  Low back pain 
reportedly radiated down the left lower extremity, without 
numbness or weakness.  The posterior cervical pain radiated 
down both upper extremities, associated with numbness of his 
hands, but no weakness.  

On clinical inspection, the cervical spine showed normal 
appearance without deformity.  There was no tenderness, 
crepitus or paraspinal spasm.  Range of motion was as 
follows:  forward flexion 30 degrees, backward extension 30 
degrees, right and left lateral flexion 40 degrees, and right 
and left rotation 55 degrees.  There was no objective 
evidence of pain on motion.  

Clinical inspection of the lumbosacral spine revealed normal 
appearance without deformity.  There was no tenderness or 
paraspinal spasm.  Straight leg raising was negative 
bilaterally.  Range of motion was as follows:  forward 
flexion 75 degrees, backward extension 35 degrees, right and 
left lateral flexion 40 degrees, and right and left rotation 
35 degrees.  There was no objective evidence of pain on 
motion.  The veteran's gait was normal.  The clinical 
impressions included chronic cervical and lumbosacral strain.

A VA neurological examination was performed in May 1994.  It 
was found that sensation was intact to pinprick, touch and 
vibration.  Motor strength was 5/5 in the upper and lower 
extremities.  No atrophy was detected.  Deep tendon reflexes 
were 2+ and equal.

The veteran was afforded a VA orthopedic examination in 
September 1994.  He noted that he continued to have 
intermittent low back pain with occasional radiation down the 
left lateral leg, without numbness or weakness.  Pain was 
reportedly intensified by prolonged standing and was eased by 
Motrin.  He did not restrict activities.

Clinical inspection of pelvic area and the area of the 
lumbosacral spine disclosed a normal appearance without 
deformity.  No tenderness or paraspinal spasm was detected.  
Straight leg raising was negative bilaterally.  Range of 
motion of the lumbar spine was as follows:  forward flexion 
75 degrees, backward extension 30 degrees, right and left 
lateral flexion 40 degrees, and right and left rotation 35 
degrees.  There was no objective evidence of pain on motion.  
Gait was normal.  Neurological examination, including 
sensation, motor function and deep tendon reflexes, was 
normal.  X-ray examination of the lumbosacral spine revealed 
marked disc space narrowing at the L5-S1 level with mild 
spondylosis anteriorly and posteriorly, consistent with 
chronic disc degeneration.  

A hearing was held before an RO hearing officer in May 1995.  
In testimony, the veteran stated that he had difficulty in 
bending over and returning to the upright position.  He 
remarked that he was unable to bend his head forward for long 
periods of time because of pain, and noted that he had 
experienced discomfort with side to side movement of the 
neck.  He pointed out that he was occasionally immobilized by 
neck pain and had lost several days of work because of neck 
pain.  

A VA orthopedic examination was performed in August 1995.  
The veteran related that he had been in military service from 
1974 to 1994, working as a machinist and welder.  He 
indicated that he now drove vehicles for a contractor for the 
army.  He stated that he had experienced back pain for years; 
lately, back pain had become so bad that, some days, he could 
hardly get out of bed.  

No abnormal findings were elicited on clinical inspection of 
the back.  The posterior processes of the lumbar spine were 
well-aligned, and there was normal lumbar lordosis and 
cervical lordosis.  The veteran bent forward to 60 degrees of 
flexion without difficulty; he indicated that his back began 
to bother him with range of motion beyond that point.  
Lateral movements of the back were well-performed, though he 
complained of pain with bending to 25 degrees to either side.  
Rotation of the spine was normal.  There were no signs of 
muscle spasm in the low back region.

Clinical inspection of the cervical spine revealed no 
deformity.  The veteran complained of tenderness of the 
posterior aspect of the mid-cervical and lower cervical area.  
Rotation of the neck toward the right was to 40 degrees, to 
the left to 20 degrees.  Lateral bending of the neck was to 
20 degrees to either side.  The veteran could hyperextend his 
neck without symptoms, though when he brought his chin down 
to his chest, he did so very slowly; however, he was able to 
touch the chest with his chin.  Examination of the right arm 
revealed no abnormal findings.  The veteran admitted that he 
had not had problems with his right arm for some time; 
however, he added that, from time to time, he had numbness in 
the radial half of each hand.  It was found that he had good 
perception to sensitivity, by pinprick testing, in both arms 
and both hands.  There was no atrophy of the muscles of his 
hands.  He had good grip strength.  The clinical diagnoses 
included chronic cervical pain and chronic low back pain.  

X-ray examination of the cervical spine disclosed slight 
reversal of the normal cervical lordosis, most probably 
related to pain.  There was slight retrolisthesis of C5 on C6 
and there was narrowing of C5-6 and of C7-T1 interspace.  
Spondylosis was seen at the C5-6 level, which was not marked.  
There was slight encroachment bilaterally on the neural 
foramen at the C5-6 level by some new bone production, i.e., 
osteophyte formation associated with minimal degenerative 
change.  Otherwise, the cervical spine was unremarkable.  The 
examiner commented that there had been no essential change 
since the previous examination.  X-ray examination of the 
lumbar spine showed narrowing at the L5-S1 interspace with 
slight sclerosis about the end plates.  There were very small 
osteophytes anteriorly.  Otherwise, the lumbar spine was 
essentially unremarkable.  

A statement from the veteran's spouse was received in August 
1995.  She related that the veteran experiences severe neck 
and back pain; that he has muscle spasms of the neck, upper 
arms and back; and the low back pain radiates down the entire 
left leg.  She stated that, most weekends, he is in so much 
pain that he does not leave the couch or the recliner.  She 
commented that Motrin is not always effective in relieving 
the veteran's pain.

VA outpatient reports dated from February 1997 to January 
1998 reflect the veteran's complaints of chronic neck pain 
and chronic low back pain, with radiation of pain down the 
left leg.  There was a history of cervical radiculopathy.  It 
was reported that the veteran was using a TENS unit.  VA 
treatment measures included pain medication, physical 
therapy, and a home program of back exercises.  Magnetic 
resonance imaging of the spine was interpreted as showing L4-
L5 disc herniation with L5 nerve root compression on the 
left, L5-S1 disc herniation with S1 nerve root compression on 
the left, and L5-S1 facet hypertrophy.  The cervical spine 
showed focal degenerative disease at C5-6 with a prominent 
right-sided uncinate osteophyte causing right C6 foraminal 
narrowing.

The veteran had a consultation with a VA physical medicine 
and rehabilitation service in March 1997.  He was evaluated 
for chronic low back pain, as well as problems with neck 
pain, which reportedly were not as bad as low back pain.  It 
was observed that the veteran appeared to be walking, 
favoring the left side, a problem which he attributed to back 
pain.  However, during the examination, when he was 
performing maneuvers, he walked fairly well.  Range of motion 
of the lumbar spine was described as being severely limited 
for flexion.  Extension was about 50 percent of normal.  
Lateral flexion was about 80 percent of normal bilaterally; 
the veteran reported some muscle tightness.  Rotation was 
normal, without any difficulty.  Cervical spine range of 
motion was limited in lateral flexion and lateral rotation to 
the left about 20 percent; however, the veteran did not have 
much difficulty with the rest of the movements, except for 
some tightness over the trapezius on both sides.  

Examination further revealed that the veteran did not have 
any sensory symptoms.  No paraspinal tenderness was detected.  
Sensory function examination was intact to touch and pinprick 
in all extremities.  Deep tendon reflexes were two plus and 
symmetrical in all extremities.  It was reported that, 
functionally, the veteran continued to work without any 
limitations; however, he continued to have pain.  The 
impressions included chronic low back pain, probably due to 
degenerative joint disease; and cervical radiculopathy and 
degenerative joint disease.  The examiner commented that 
goals of treatment included improvement in the range of 
motion of the lumbosacral spine.

A VA orthopedic examination was performed in February 1998.  
The examiner stated that the claims file had been completely 
reviewed.  The veteran indicated that elbow symptoms, in 
combination with neck and back symptoms, had led to his being 
fired from one job; he was currently out of work after being 
fired from another job.  He attributed neck symptoms to heavy 
lifting during service.  According to history, he had a 
persistent problem of significant neck pain with prolonged 
stooping or bending.  He reported intermittent numbness and 
tingling of certain fingers, but denied any decrease in 
strength of either hand.  He dated lower back problems to the 
1970's.  He intermittently experienced back pain, with 
radiation down the left lateral thigh.  He had been given a 
back brace which he wore at work.  He took Percocet for pain.  
Flareups of pain occurred sporadically, and became worse with 
job activities involving long periods of bending over or 
stooping.  He was a machinist and his work involved a good 
deal of bending and stooping.  He described the avoidance of 
bending of the back or neck as a workplace functional 
limitation from a flareup of his back and neck pain.  At 
home, a functional limitation of flareups of back and neck 
pain was that he was prevented from performing normal 
household activities or woodworking.  He wore a TENS unit, 
but it did not provide much relief from pain.  

Clinical inspection of the cervical spine showed no obvious 
bony abnormality.  The veteran lacked about 10 degrees of 
forward flexion, and about 5 degrees of hyperextension.  
Rotation of the cervical spine was limited to 5 degrees on 
the left, and was limited to 10 degrees on the right; the 
veteran reported that shooting pain up the base of the skull 
accompanied turning the chin towards the right shoulder.  
There was no evidence of upper extremity atrophy.  The 
veteran had normal deep tendon reflexes and normal grip 
strength.  There was no evidence of upper extremity 
paresthesias.

Clinical inspection of the lumbar spine disclosed no evidence 
of muscle tenderness or spasm.  There was no obvious bony 
defect.  The veteran was able to flex his lumbosacral spine 
to 95 degrees, although he was hampered somewhat by straining 
because of perceived pain.  He had normal hyperextension, 
lateral bending and rotation.  There was no evidence of 
muscle wasting.  He was able to stoop, squat and straighten 
himself, although he mentioned that these maneuvers caused 
some lower back pain.  His patellar and Achilles reflexes 
were normal bilaterally, and there was no evidence of lower 
extremity paresthesias.  The straight raising leg test was 
unremarkable.  

X-ray examination of the cervical spine showed mild narrowing 
of the joint space between C5 and C6.  The remainder of the 
cervical spine appeared unremarkable.  X-ray examination of 
the lumbosacral spine showed a transitional vertebra.  Some 
narrowing was seen at the physiological lumbosacral joint.  
The remainder of the spine otherwise appeared unremarkable.  

The examining physician referred to a recent MRI study of the 
veteran's spine which showed mild C5-C6 narrowing, and mild 
narrowing of the lumbosacral joint, but no other disc disease 
or significant arthritic changes.  The clinical impression 
was chronic cervical neck strain and chronic lumbosacral back 
strain, without significant evidence of osteoarthritis.

Associated with the claims file is a copy of a list of the 
veteran's medications.  The list shows that he was prescribed 
Percocet for pain.

The veteran's representative made an informal hearing 
presentation in August 1999.  It was contended that the 
veteran should be afforded a VA social and industrial survey 
to determine the impact of service-connected disabilities on 
the veteran's ability to work and to carry out other 
activities of daily living.  Further, application of the 
provisions of 38 C.F.R. § 3.321(b) was requested.  

II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1998).  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, including joint pain from 
arthritis, on functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45 and 4.59 (1998).  Notable functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. Part 4, § 4.40 (1998).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 5010 
(1998).

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. Part 4, Code 5010 (1998).

A 10 percent rating is warranted for slight limitation of 
motion of the cervical spine.  A 20 percent rating is 
warranted for moderate limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1998).

A 10 percent rating is warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent rating is warranted 
for moderate limitation of motion of the lumbar spine.  A 40 
percent rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

A 10 percent rating is warranted for intervertebral disc 
syndrome, mild.  A 20 percent rating is warranted for 
intervertebral disc syndrome, moderate; recurring attacks.  A 
40 percent rating is warranted for intervertebral disc 
syndrome, severe; recurring attacks, with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998). 

A 10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted with muscle spasm on extreme forward bending, loss 
of lateral spine motion unilateral, in standing position.  A 
40 percent rating is warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

The appellant asserts that a higher rating should be assigned 
for chronic low back strain.  A review of the record 
discloses that the veteran has experienced longstanding low 
back pain.  In addition, he has also experienced recurrent 
radiation of pain from the low back down the left lower 
extremity.  The medical evidence establishes that he has 
degenerative changes of the lumbar spine, manifested as both 
arthritis and some disc herniation.

When the veteran was examined by VA in May 1994, the lumbar 
spine exhibited 75 degrees of forward flexion, and there was 
then no objective evidence of pain on motion.  Essentially 
the same findings with respect to the low back were elicited 
on a VA examination in September 1994.  However, a VA 
examination in August 1995 revealed a somewhat greater degree 
of limited motion, with the lumbar spine reaching to only 60 
degrees of forward flexion, with pain reportedly limiting 
flexion beyond that point.  When the veteran was evaluated by 
a VA physical medicine and rehabilitation service in March 
1997, the examiner reported that forward flexion of the 
lumbar spine was severely limited.  Finally, when the veteran 
was most recently evaluated by a VA orthopedist in February 
1998, he achieved 95 degrees of forward flexion, although the 
maneuver was accompanied by pain.

The veteran has reported that low back pain limits function 
in the workplace and that, as a machinist, he encountered 
much difficulty with low back pain because of prolonged 
bending and stooping involved in performing his employment 
tasks.  The most recent VA orthopedic examination 
demonstrated that the veteran had excellent forward flexion 
of the lumbar spine.  However, the medical evidence indicates 
that the veteran has experienced frequent flareups of back 
pain over the years, and that, overall, flareups of pain 
produce disability consistent with moderate limitation of 
motion of the lumbar spine.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In all, the disability picture from chronic low back strain 
has more nearly approximated the criteria for assignment of 
the next higher rating of 20 percent, on the basis of 
limitation of motion of the lumbar spine, throughout the 
period that the claim for increase has been in open status.  
38 C.F.R. § 4.7 (1998).  In reaching that determination, the 
Board has been mindful of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).

At the same time, however, criteria for assignment of a yet 
higher rating of 40 for chronic low back strain, under 
various potentially applicable rating codes, are not 
satisfied.  Even taking account of functional limitations 
from pain, the objective evidence does not demonstrate that 
the veteran has severe limitation of motion of the lumbar 
spine.  Accordingly, a higher rating is not warranted under 
Diagnostic Code 5292 for application to limitation of motion 
of the lumbar spine.  In addition, he does not have 
objectively demonstrated sensory loss, diminished reflexes, 
or muscle atrophy or loss of motor power of the lower 
extremities.  Accordingly, a higher rating is not warranted 
under Diagnostic Code 5293 for application to 
intervertrebvral disc syndrome.  Further, he does not have 
objectively demonstrated lumbar muscle spasm, loss of lateral 
spine motion or listing of the spine.  Accordingly, a higher 
rating is not warranted under Diagnostic Code 5295 for 
application to lumbosacral strain.  

The appellant asserts that a higher rating should be assigned 
for chronic cervical strain.  A review of the record 
discloses that the veteran has experienced neck pain for many 
years.  The medical evidence establishes that he has 
degenerative changes of the cervical spine, manifested as 
both arthritis and some disc herniation.  Here, however, 
examinations conducted throughout the years since service 
demonstrated that the cervical spine exhibited no more than 
slight limitation of motion.  On VA examinations during 1994, 
the orthopedist specifically stated that there was no 
objective evidence of pain on motion.  Subsequently, 
examiners have not identified pain as significantly limiting 
range of motion of the cervical spine.  In order to be 
entitled to assignment of a 20 percent rating for traumatic 
arthritis of the cervical spine, there must be evidence of 
moderate limitation of motion of the cervical spine.  This 
has not been demonstrated.  

Criteria for assignment of a 20 rating for chronic cervical 
strain, under a potentially applicable alternate rating code, 
are also not satisfied.  Although the medical evidence shows 
that the veteran has cervical radiculopathy, there is no 
objectively demonstrated sensory loss, diminished reflexes, 
or muscle atrophy or loss of motor power of the upper 
extremities.  Accordingly, a higher rating is not warranted 
under Diagnostic Code 5293 for application to intervertebral 
disc syndrome.  

The Board accepts as credible the veteran's assertions and 
testimony that he experiences significant neck pain and that 
neck pain produces functional limitations.  However, recent 
examinations did not indicate that the veteran winced or made 
other gestures indicating pain when he performed range of 
motion of the cervical spine.  Moreover, the cervical spine 
does not exhibit objectively demonstrated weakened movement, 
excess fatigability or incoordination.  In light of the 
foregoing, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  See, DeLuca

In all, the extent of disability from chronic cervical strain 
has not more nearly approximated the criteria required for 
assignment of the next higher rating at any time throughout 
the period that the claim for increase has been in open 
status.  38 C.F.R. § 4.7 (1998).  There is not an approximate 
balance of positive and negative evidence regarding the issue 
of an increased rating for chronic cervical strain, so as to 
warrant application of the doctrine of benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 1991).

Careful note has been taken of the request for a social and 
industrial survey to determine the impact of the veteran's 
service-connected disabilities on his ability to work and to 
carry out activities of daily living.  The Board believes 
that the evidence now in the claims file provides sufficient 
information about the veteran's employment history and 
everyday activities to permit adequate disposition of the 
appeal.  In this regard, it should be noted that the report 
of the February 1998 VA orthopedic examination provides a 
detailed account of the functional impact of chronic cervical 
strain and chronic low back strain on the veteran's 
activities in the home and workplace.  

The veteran's representative has raised the matter of 
entitlement to a higher rating, on an extraschedular basis, 
for the veteran's back and neck disorders.  Governing 
criteria provide for the assignment of an extraschedular 
rating in an exceptional case where a schedular rating cannot 
adequately reflect the level of impairment from a particular 
disability.  38 C.F.R. 3.321(b) (1998).  The basis for such a 
rating is an exceptional or unusual disability picture, with 
such related factors as frequent periods of hospitalization 
or marked interference with employment, as to render 
impractical the application of the regular schedular 
standards.

In this case, the RO has not adjudicated the issue of an 
extraschedular rating for chronic cervical strain or chronic 
low back strain, and the Board is precluded from addressing 
this matter in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 157 (1996).  
The appellant, of course, may raise the issue of an increased 
rating on an extraschedular basis for service-connected 
spinal disorders at the RO.

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by the RO for chronic cervical 
strain, retroactive to March 1, 1994, reflects the most 
disabling this disorder has been since the beginning of the 
appeal period.  Further, the Board, in granting a 20 percent 
rating for chronic low back strain, retroactive to March 1, 
1994, determines that this rating reflects the most disabling 
this disorder has been since the beginning of the appeal 
period.  The Board concludes that staged ratings for these 
disorders are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

A rating of 20 percent for chronic low back strain is 
granted, subject to governing criteria pertaining to payment 
of monetary awards.

A rating greater than 10 percent for chronic cervical strain 
is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

